787 N.W.2d 122 (2010)
Patrick McCARTHY, Plaintiff-Appellant,
v.
Edward SOSNICK, Wendy L. Potts, Kevin M. Oeffner, Richard M. Lynch, Jeanne Stempien, Kathleen J. McCann, Thomas J. Ryan, Barry M. Grant, Michael J. Talbot, Diane M. Garrison, Nancy J. Diehl, Ronald F. Rose, Nancy J. Grant, Governor of Michigan, Attorney General, Oakland County Circuit Court, and Judicial Tenure Commission, Defendants-Appellees.
Docket Nos. 141442, 141443. COA Nos. 294383, 294385.
Supreme Court of Michigan.
September 9, 2010.

Order
On order of the Court, the application for leave to appeal the June 16, 2010 and June 23, 2010 orders of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for sanctions is GRANTED., based on the plaintiffs inflammatory and unsubstantiated accusations regarding the conduct of the defendants and the Court of Appeals. The plaintiff is ordered to pay this Court $250 within 28 days of the date of this order.